CASE 0:19-cv-02789-SRN-TNL Document 1-2 Filed 10/25/19 Page 1 of 24




                  EXHIBIT B
     CASE 0:19-cv-02789-SRN-TNL Document 1-2 Filed 10/25/19 Page 2 of 24



STATE OF MINNESOTA                                                          DISTRICT COURT

COUNTY OF RAMSEY                                             SECOND JUDICIAL DISTRICT

                                                                 CASE TYPE: EMPLOYMENT


SUSAN TALLBEAR,                                           Case No: _______________

                                 Plaintiff,

v.                                                    DEFENDANT SOLDI INC.’S
                                                  SEPARATE ANSWER TO PLAINTIFF’S
SOLDI INC., Z&H HOSPITALITY L.L.C.,                    AMENDED COMPLAINT
AND ANTONIO TETTAMANZI,

                                 Defendants.



        Defendant Soldi Inc. (“Soldi” or “Defendant”), for its timely Separate Answer to

Plaintiff’s Amended Complaint, denies each and every thing, fact, matter, and allegation set forth

therein except as herein qualified, admitted, or otherwise explained, and further responds as

follows:

                                               PARTIES

        1.      Defendant denies the allegations in paragraph 1 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        2.      Defendant admits only that it is a Minnesota corporation and denies the remaining

allegations in paragraph 2 of the Amended Complaint.

        3.      No response to the allegation in paragraph 3 of the Amended Complaint is

required of this Defendant. Upon information and belief, Defendant Antonio Tettamanzi has not

been served with legal process.

        4.      Defendant admits the allegations in paragraph 4 of the Amended Complaint.
     CASE 0:19-cv-02789-SRN-TNL Document 1-2 Filed 10/25/19 Page 3 of 24



        5.      No response to the allegation in paragraph 5 of the Amended Complaint is

required of this Defendant.

        6.      Defendant admits that an unrelated business entity acquired certain assets of Soldi

Inc. in 2019 in a bona fide, arms-length transaction.

        7.      No response to the superfluous allegation in paragraph 7 of the Amended

Complaint is required.

        8.      Defendant admits the allegations in paragraph 8 of the Amended Complaint.

        9.      Defendant denies the allegations in paragraph 9 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

                                   JURISDICTION AND VENUE

        10.     Paragraph 10 of the Amended Complaint is not a jurisdictional allegation and

requires no response.

        11.     No response is required to the allegation in paragraph 11 of the Amended

Complaint.

        12.     In response to the allegations in paragraph 12 of the Amended Complaint,

Defendant admits only that venue appears to be proper in Ramsey County as to Soldi Inc.

                                              FACTS

        A. TALLBEAR’S EMPLOYMENT WITH LA GROLLA

        13.     Defendant denies the allegations in paragraph 13 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        14.     Defendant denies the allegations in paragraph 14 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        15.     Defendant admits the allegations in paragraph 15 of the Amended Complaint.

        16.     Defendant admits the allegations in paragraph 16 of the Amended Complaint.


                                                 2
     CASE 0:19-cv-02789-SRN-TNL Document 1-2 Filed 10/25/19 Page 4 of 24



        17.     Defendant admits only that Plaintiff received an hourly wage equal to or in excess

of the applicable minimum wage, plus patrons’ gratuities. Defendant denies the remaining

allegations in paragraph 17 of the Amended Complaint and puts Plaintiff to the strict proof

thereof.

        18.     Defendant denies the allegations in paragraph 18 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        19.     Defendant denies the allegations in paragraph 19 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        20.     Defendant denies the allegations in paragraph 20 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        21.     Defendant denies the allegations in paragraph 21 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        22.     Defendant denies the allegations in paragraph 22 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        23.     Defendant denies the allegations in paragraph 23 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        24.     Defendant admits the allegations in paragraph 24 of the Amended Complaint, but

states that any under payment was due to an error and was promptly rectified by issuance of an

additional payment to Plaintiff in a check she has received but has not deposited or otherwise

negotiated.

        25.     Defendant denies the allegations in paragraph 25 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        26.     Defendant admits the allegations in paragraph 26 of the Amended Complaint.




                                                3
     CASE 0:19-cv-02789-SRN-TNL Document 1-2 Filed 10/25/19 Page 5 of 24



        27.     Defendant denies the allegations in paragraph 27 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        28.     Defendant denies the allegations in paragraph 28 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        29.     Defendant admits the allegations in paragraph 29 of the Amended Complaint and

states, further, that the alleged underpayment was promptly corrected, and a check was tendered

to Plaintiff, who has refused to negotiate the check.

        30.     Defendant admits the allegations in paragraph 30 of the Amended Complaint and

states, further, that the alleged underpayment was promptly corrected, and a check was tendered

to Plaintiff, who has refused to negotiate the check.

        B. TALLBEAR’S REPORT AND LA GROLLA’S SUBSEQUENT DISCRIMINATORY                        AND
           RETALIATORY TREATMENT

        31.     Defendant denies the allegations in paragraph 31 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        32.     Defendant denies the allegations in paragraph 32, and each of its sub-parts, of the

Amended Complaint and puts Plaintiff to the strict proof thereof.

        33.     Defendant denies the allegations in paragraph 33 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        34.     Defendant denies the allegations in paragraph 34 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        35.     Defendant denies the allegations in paragraph 35 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.




                                                 4
     CASE 0:19-cv-02789-SRN-TNL Document 1-2 Filed 10/25/19 Page 6 of 24



        36.     Defendant admits that Plaintiff continued to interact with patrons, albeit

inappropriately. Defendant denies the remaining allegations or implications thereof in paragraph

36 of the Amended Complaint and puts Plaintiff to the strict proof thereof.

        37.     Defendant denies the allegations in paragraph 37 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        38.     Defendant lacks sufficient information to form a belief as to the truth or falsity of

the allegations in paragraph 38 of the Amended Complaint and, accordingly, denies the same.

        39.     Defendant denies the allegations in paragraph 39 of the Amended Complaint,

which in part contain inadmissible hearsay, and puts Plaintiff to the strict proof thereof.

        40.     Upon information and belief, Defendant admits the allegations in paragraph 40 of

the Amended Complaint.

        41.     Defendant acknowledges receipt of a letter from Plaintiff’s counsel outlining

wage violations, states the allegation is irrelevant, and denies the remaining allegations in

paragraph 41 of the Amended Complaint.

        42.     Defendant lacks sufficient information to form a belief as to the truth or falsity of

the allegations in paragraph 42 of the Amended Complaint and, accordingly, denies the same.

        43.     Defendant admits the allegation in paragraph 43 of the Amended Complaint, but

states the allegation is irrelevant.

        44.     Defendant denies the allegations in paragraph 44 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        45.     Defendant denies the allegations in paragraph 45 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.




                                                  5
     CASE 0:19-cv-02789-SRN-TNL Document 1-2 Filed 10/25/19 Page 7 of 24



        46.     Defendant denies the allegations in paragraph 46 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        47.     Defendant denies the allegations in paragraph 47 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        48.     Defendant denies the allegations in paragraph 48 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        49.     Defendant admits that certain assets of Soldi Inc. were sold to an unrelated third

party in a bona fide, arms-length transactions.

                                              COUNT I

  RETALIATION IN VIOLATION OF THE MINNESOTA WHISTLEBLOWER ACT
                (AGAINST SOLDI AND Z&H DEFENDANTS)

        Here, Plaintiff re-alleges paragraphs 1-47 [sic] of the Amended Complaint. This

paragraph does not require a response. However, to the extent a response is required, Defendant

repeats its previous responses as to paragraphs 1-47.

        50.     Defendant denies the allegations in paragraph 50 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        51.     Defendant denies the allegations in paragraph 51 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        52.     Defendant denies the allegations in paragraph 52 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        53.     Defendant denies the allegations in paragraph 53 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        54.     Defendant denies the allegations in paragraph 54 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.



                                                  6
     CASE 0:19-cv-02789-SRN-TNL Document 1-2 Filed 10/25/19 Page 8 of 24



        55.     Defendant denies the allegations in paragraph 55 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

                                              COUNT II

                  FAILURE TO PAY WAGES IN VIOLATION OF
     MINN. STAT. § 181.01, ET SEQ. (AGAINST SOLDI AND Z&H DEFENDANTS)

        Here, Plaintiff re-alleges paragraphs 1-47 [sic] of the Amended Complaint. This

paragraph does not require a response. However, to the extent a response is required, Defendant

repeats its previous responses as to paragraphs 1-47.

        56.     Defendant denies the allegations in paragraph 56 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        57.     Defendant denies the allegations in paragraph 57 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        58.     Defendant denies the allegations in paragraph 58 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        59.     Defendant denies the allegations in paragraph 59 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        60.     Defendant denies the allegations in paragraph 60 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

                                              COUNT III

                  RACE DISCRIMINATION IN VIOLATION OF
    MINN. STAT. § 363A.01, ET SEQ. (AGAINST SOLDI AND Z&H DEFENDANTS)

        Here, Plaintiff re-alleges paragraphs 1-47 [sic] of the Amended Complaint. This

paragraph does not require a response. However, to the extent a response is required, Defendant

repeats its previous responses as to paragraphs 1-47.




                                                  7
     CASE 0:19-cv-02789-SRN-TNL Document 1-2 Filed 10/25/19 Page 9 of 24



        61.     Defendant denies the allegations in paragraph 61 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        62.     Defendant denies the allegations in paragraph 62 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        63.     Defendant denies the allegations in paragraph 63 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        64.     Defendant denies the allegations in paragraph 64 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        65.     Defendant denies the allegations in paragraph 65 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        66.     Defendant denies the allegations in paragraph 66 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

                                              COUNT IV

                            REPRISAL IN VIOLATION OF
                  MINN. STAT. § 363A.15 (AGAINST ALL DEFENDANTS)

        Here, Plaintiff re-alleges paragraphs 1-47 [sic] of the Amended Complaint. This

paragraph does not require a response. However, to the extent a response is required, Defendant

repeats its previous responses as to paragraphs 1-47.

        67.     Defendant denies the allegations in paragraph 67 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        68.     Defendant denies the allegations in paragraph 68 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        69.     Defendant denies the allegations in paragraph 69 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.



                                                 8
    CASE 0:19-cv-02789-SRN-TNL Document 1-2 Filed 10/25/19 Page 10 of 24



        70.     Defendant denies the allegations in paragraph 70 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        71.     Defendant denies the allegations in paragraph 71 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

                                              COUNT V

 VIOLATION OF THE MINNESOTA UNIFORM VOIDABLE TRANSACTOINS ACT,
        MINN. STAT. § 513.41, ET SEQ. (AGAINST ALL DEFENDANTS)

        Here, Plaintiff re-alleges paragraphs 1-47 [sic] of the Amended Complaint. This

paragraph does not require a response. However, to the extent a response is required, Defendant

repeats its previous responses as to paragraphs 1-47.

        72.     Defendant denies the allegations in paragraph 72 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        73.     Defendant denies the allegations in paragraph 73 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        74.     Defendant denies the allegations in paragraph 74 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        75.     Defendant denies the allegations in paragraph 75 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        76.     Defendant denies the allegations in paragraph 76 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.

        77.     Defendant denies the allegations in paragraph 77 of the Amended Complaint and

puts Plaintiff to the strict proof thereof.




                                                 9
    CASE 0:19-cv-02789-SRN-TNL Document 1-2 Filed 10/25/19 Page 11 of 24



                              ALLEGED PRAYER FOR RELIEF

       Defendants deny the allegations and Plaintiff’s entitlement to any of the relief set forth in

the Wherefore clauses in the Amended Complaint.

                          AFFIRMATIVE AND OTHER DEFENSES

       1.      Service of process was insufficient and was not made in accordance with Rule 4

of the Federal Rules of Civil Procedure or the laws of the state of Minnesota.

       2.      This purported action has not been commenced in accordance with Rule 3 of the

Federal Rules of Civil Procedure or in compliance with the laws of the state of Minnesota.

       3.      Plaintiff has failed to state a claim or claims upon which relief can be granted.

       4.      The Amended Complaint fails, in whole or in part, due to accord and satisfaction

or novation.

       5.      Any allegation not specifically admitted previously in this Answer is now denied.

       6.      Plaintiff’s Amended Complaint fails, in whole or in part, to state a claim upon

which relief may be granted. Further, Plaintiff’s Amended Complaint fails to state facts

sufficient to state a claim that would support an award of actual, compensatory, exemplary,

punitive, or other damages against Defendant.

       7.      Plaintiff’s Amended Complaint fails, in whole or in part, because of the

applicable statute of limitations.

       8.      Plaintiff's claim is barred by the doctrines of waiver, estoppel, and unclean hands.

       9.      All actions by Defendant with respect to Plaintiff were made with justification,

were in good faith compliance with all applicable law, regulation, and/or agency guidance and

were done without any intent to injure or harm Plaintiff.

       10.     Plaintiff’s claims for penalties under section 181.14 of Minnesota Statutes fails

because the Defendant properly determined in good faith that it had paid to Plaintiff all


                                                10
    CASE 0:19-cv-02789-SRN-TNL Document 1-2 Filed 10/25/19 Page 12 of 24



commissions or other compensation to which she was rightfully entitled through her final day of

employment. Further, Plaintiff’s method of calculation of the penalties she claims is incorrect

under the statute.

       11.      Defendant alleges that it paid or tendered to Plaintiff a payment in full for her

services during the period of her employment, including all wages, gratuities, and other

compensation.

       12.      As a separate and alternative affirmative defense to Plaintiff's Amended

Complaint, Defendant alleges that the claims contained in the Amended Complaint may be

barred by any or all of the affirmative defenses contemplated by Rule 8 of the Federal Rules of

Civil Procedure. The extent to which Plaintiff's claims may be barred by one or more of said

affirmative defenses, not specifically set out above, cannot be determined until Defendant has

had an opportunity to complete discovery, and Defendant therefore incorporates all such

affirmative defenses as fully set forth therein.

       13.      Plaintiff failed to make a “report” within the meaning of Minn. Stat. § 181.932.

       14.      Plaintiff did not have a reasonable belief that any report that she may have made

within the meaning of Minn. Stat. § 181.932 alleged a violation of existing law.

       15.      Even if Plaintiff made a report within the meaning of Minn. Stat. § 181.932 and if

such report was made with a reasonable belief of a violation of existing law, such claim is barred

because such existing law provides the exclusive remedy for a violation thereof.

       16.      Defendant alleges that it is without sufficient knowledge or information upon

which to form a belief regarding Plaintiff's alleged damages; therefore, Defendant puts Plaintiff

to the strict proof of same.

       17.      Plaintiff has failed to mitigate her claimed damages.




                                                   11
      CASE 0:19-cv-02789-SRN-TNL Document 1-2 Filed 10/25/19 Page 13 of 24



        18.    Defendant alleges that Plaintiff has failed to plead her alleged special damages

with specificity as required by Rule 9 of the Federal Rules of Civil Procedure.

        19.    Defendant acted in good faith and tendered to Plaintiff all wages that were due to

her in accordance with the agreement of the parties and, therefore, complied with the provisions

of the Minnesota Wage Payment statute, Minn. Stat. §§ 181.13 and 181.14.

        20.    Defendant reserves the right to assert additional affirmative defenses as may

appear appropriate in light of discovery or subsequent events.

        WHEREFORE, having responded to the allegations in Plaintiff’s Amended Complaint,

Defendant Soldi Inc. hereby requests that the Court enter an Order:

        A.     Dismissing the Amended Complaint in its entirety, with prejudice, and awarding

Defendant its costs and expenses, including reasonable attorney’s fees, as set forth under the law;

and

        B.     Awarding Defendant such other relief as the Court deems just and proper.


Dated: October 11, 2019                           Respectfully submitted,

                                                  OGLETREE, DEAKINS, NASH, SMOAK &
                                                  STEWART, P. C.


                                                  s/ Bruce J. Douglas
                                                  Bruce J. Douglas, MN #023966
                                                  Capella Tower
                                                  225 South Sixth Street, Suite 1800
                                                  Minneapolis, MN 55402
                                                  Telephone: 612-339-1818
                                                  Facsimile: 612-339-0061
                                                  bruce.douglas@ogletree.com

                                                  Attorneys for Defendant
                                                  Soldi Inc.




                                                12
    CASE 0:19-cv-02789-SRN-TNL Document 1-2 Filed 10/25/19 Page 14 of 24



                                   ACKNOWLEDGEMENT

       The parties hereby acknowledge that sanctions may be imposed for a violation of Minn.

Stat. § 549.211, subd. 2 pursuant to Minn. Stat. § 549.211, subd. 3.

                                                     OGLETREE, DEAKINS, NASH, SMOAK
                                                     & STEWART, P. C.


                                                     s/ Bruce J. Douglas
                                                     Bruce J. Douglas


                                                                                   40313867.1




                                                13
CASE 0:19-cv-02789-SRN-TNL Document 1-2 Filed 10/25/19 Page 15 of 24
CASE 0:19-cv-02789-SRN-TNL Document 1-2 Filed 10/25/19 Page 16 of 24
CASE 0:19-cv-02789-SRN-TNL Document 1-2 Filed 10/25/19 Page 17 of 24
CASE 0:19-cv-02789-SRN-TNL Document 1-2 Filed 10/25/19 Page 18 of 24
CASE 0:19-cv-02789-SRN-TNL Document 1-2 Filed 10/25/19 Page 19 of 24
CASE 0:19-cv-02789-SRN-TNL Document 1-2 Filed 10/25/19 Page 20 of 24
CASE 0:19-cv-02789-SRN-TNL Document 1-2 Filed 10/25/19 Page 21 of 24
CASE 0:19-cv-02789-SRN-TNL Document 1-2 Filed 10/25/19 Page 22 of 24
CASE 0:19-cv-02789-SRN-TNL Document 1-2 Filed 10/25/19 Page 23 of 24
CASE 0:19-cv-02789-SRN-TNL Document 1-2 Filed 10/25/19 Page 24 of 24
